—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered September 9, 1998, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Braun, J.), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements he made to law enforcement authorities.
Ordered that the judgment is reversed, on the law, those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements he made to law enforcement authorities are granted, the indictment is dismissed, and the matter is remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
Contrary to the conclusion of the hearing court, the stop of a vehicle in which the defendant was a passenger was not supported by a reasonable suspicion that its occupants had been engaged in, were presently engaged in, or were about to engage *566in criminal activity (see, Matter of Muhammad F., 94 NY2d 136; People v May, 81 NY2d 725; People v Benjamin, 51 NY2d 267; People v Oliver, 262 AD2d 335; see also, Florida v J.L., 529 US 266). Thus, the handgun seized as a result of the stop, which cannot be deemed to have been abandoned, and the defendant’s statements should have been suppressed (see, People v Ramirez-Portoreal, 88 NY2d 99; People v Williams, 154 AD2d 564). In light of our determination, we do not reach any other issues raised. O’Brien, J. P., Ritter, Altman and Schmidt, JJ., concur.